IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10414
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT B. SPEAKS,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:01-CR-164-4-A
                       --------------------
                         December 12, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert B. Speaks appeals his sentence for his guilty-plea

conviction of mail fraud and aiding and abetting for his

participation in a scheme to fraudulently induce victims to

purchase computer systems equipped with automatic telephone

dialers.   Speaks argues that the district court erred in

sentencing him to 13 months in prison under U.S.S.G. § 2F1.1




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-10414
                                  -2-

because the loss amount was not reduced for the computers still

in the victims’ possession.

     We review the district court’s calculation of loss for clear

error.   See United States v. Randall, 157 F.3d 328, 330 (5th Cir.

1998).   The district court need only make a reasonable estimate

of the loss, given the available information.      Id. at 330-31.

     The district court’s refusal to lower the loss amount for

the value of the computers was not clear error.     As explained in

the presentence report (PSR), the loss amount should not have

been reduced for the computer systems because they were

worthless.   They appeared to be used, assembled with inexpensive

hardware, partly or completely inoperable, or had software

problems, and did not come with a warranty or with customer or

technical support.     The information given to the probation

officer in preparing the PSR was properly considered since it

constituted “available information” relevant to a determination

of the equipment’s resale value.     See id.   Therefore, the

district court’s refusal to reduce the loss amount based on the

“value” of the computers was not clear error because the

computers had no value.

     Speaks also contends that Beneficial Finance, the lender,

benefitted doubly by “writing off” the victims’ losses and by

being awarded restitution.    However, Speaks had the burden of

proving an offset.     See United States v. Sheinbaum, 136 F.3d 443,

449 (5th Cir. 1998).    He did not present any evidence that
                          No. 02-10414
                               -3-

Beneficial Finance had “written off” the bad loans.   Nor did

Speaks offer any evidence to dispute the district court’s

statement that, when Beneficial Finance gets its money back, it

will have to reimburse the Government.   The district court’s

rejection of this loss-calculation argument was not clear error.

The judgment of the district court is AFFIRMED.